Whitfield, C. J.,
delivered the opinion of the court. We think the recitals in the deed of December 11, 1902, quite sufficient to take the case out of the statute of limitations. It will be observed that the statute (§ 2757, Code 1892) uses the language in the alternative, “such acknowledgment or promise.” So far as the amount is concerned, that is a mere matter of calculation, made certain by the amount of the debt and the amount of the credit. The debt is distinctly identified. See Heflin v. Kinard, 67 Miss., 522, 7 South., 493, and Hart v. Boyt, 54 Miss. 547.
The decree is reversed, the demurrer overruled, and the cause remanded, with leave to answer within thirty days from filing of mandate in the court below.